DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite the limitation “a front side plate and the rear side plate rotatably attached respectively to the front and the rear sides of the base plate via the first hinge pin and the second hinge pin” in the third clause of the claims. There is insufficient antecedent basis for this limitation in the claim. It should probably be recited as “a rear side plate, a first hinge pin and a second hinge pin. 
Going further, line 1 in claim 3: 
    PNG
    media_image1.png
    77
    749
    media_image1.png
    Greyscale

should be corrected to “the” synchronous rotation mechanism.
Last clause of claim 5 also:

    PNG
    media_image2.png
    188
    741
    media_image2.png
    Greyscale

should be corrected to “the” third/fourth hinge pin.
And finally, the recitation “22a” appears to be scrivener’s error and should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu 10761573.
Regarding claim 1, as best understood based on the 35 U.S.C. 112(b) issue identified above, Hsu discloses a multiaxial hinge device (1) for an electronic device (‘[b]ackground of invention’), a flexible display sheet (93) being attached across two surfaces of a first casing and a second casing (abstract), said multiaxial hinge device being provided on a lower side of said flexible display sheet and connecting said first casing and said second casing to each other so that said casings are openable and closable (Figs 1, 8); a base plate (2) provided across a right and left direction on respective rear end portions of said first casing and said second casing facing each other (Figs 1, 5); a front side plate (3) and the rear side plate (4) rotatably attached respectively to the front and the rear sides of the base plate via the first hinge pin (34) and the second hinge pin (35) (Fig 3); and a first attaching plate (332 on front side) and a second attaching plate (332 on rear side) attached to said base plate (Fig 2), thereby being rotatable via a first axially supporting pin portion (3511 Fig 3) and a second axially supporting pin portion (other 3511-not labeled), respective rear end portions of said first casing and said second casing being attached to respective free end sides (where 21 locates, Fig 3) of said base plate attached in a slidably rotatable manner (Figs 2, 8) to respective free end sides (341) of said front side plate and said rear side plate via a third hinge pin (36) and a fourth hinge pin (343) (Fig 3); said multiaxial hinge device being constructed to be able to form space capable of accommodating a folded portion of said flexible display sheet folded when said first casing and said second casing are closed (see Fig 8), between said base plate on one hand, and said front side plate and said rear side plate on the other (Fig 8); said multiaxial hinge device further comprising a synchronous rotation mechanism (31, 41) synchronously rotating said front side plate and said rear side plate as accompanied by opening and closing of said first casing and the second casing (see Figs 1, 2, 4 and 8); and an urging mechanism (33) urging said front side plate and said rear side plate in a closing direction and of maintaining said closed state and said opened state of said front side plate and said rear side plate (Figs 7, 8); said urging mechanism comprising compression coil springs (326) compressed in said front and rear direction along said base plate (Fig 7), a pair of cam follower portions (331) provided on said front side plate and said rear side plate to slide a slide cam (322) as accompanied by rotations via said first hinge pin and said second hinge pin (Figs 2, 7, 8) and to compress the compression coil springs (Figs 7, 8).
Regarding claim 3, as best understood based on the 35 U.S.C. 112(b) issue identified above, Hsu discloses the multiaxial hinge device according to claim 1, wherein a synchronous rotation mechanism is built by meshing a first lever gear rotatably attached to said base plate via said third axially supporting pin and driven by a rotation via said first hinge pin of said front side plate with a second lever gear rotatably attached to said base plate via said fourth axially supporting pin and driven by a rotation of said rear side plate via said second hinge pin (see Figs 2-4).
Regarding claim 5,  as best understood based on the 35 U.S.C. 112(b) issue identified above, Hsu discloses a multiaxial hinge device (1) for an electronic device (‘[b]ackground of invention’), a flexible display sheet (93) being attached across two surfaces of a first casing and a second casing (abstract), said multiaxial hinge device being provided on a lower side of said flexible display sheet and connecting said first casing and said second casing to each other so that said casings are openable and closable (Figs 1, 8); a base plate (2) provided across a right and left direction on respective rear end portions of said first casing and said second casing facing each other (Figs 1, 5); a front side plate (3) and the rear side plate (4) rotatably attached respectively to the front and the rear sides of the base plate via the first hinge pin (34) and the second hinge pin (35) (Fig 3); and a first attaching plate (332 on front side) and a second attaching plate (332 on rear side) attached to said base plate (Fig 2), thereby being rotatable via a first axially supporting pin portion (3511 Fig 3) and a second axially supporting pin portion (other 3511-not labeled), respective rear end portions of said first casing and said second casing being attached to respective free end sides (where 21 locates, Fig 3) of said base plate attached in a slidably rotatable manner (Figs 2, 8) to respective free end sides (341) of said front side plate and said rear side plate via a third hinge pin (36) and a fourth hinge pin (343) (Fig 3); said multiaxial hinge device being constructed to be able to form space capable of accommodating a folded portion of said flexible display sheet folded when said first casing and said second casing are closed (see Fig 8), between said base plate on one hand, and said front side plate and said rear side plate on the other (Fig 8); said multiaxial hinge device further comprising a synchronous rotation mechanism (31, 41) synchronously rotating said front side plate and said rear side plate as accompanied by opening and closing of said first casing and the second casing (see Figs 1, 2, 4 and 8); and a tension adjusting mechanism (33) for adjusting a tension of said flexible display sheet by moving at least one of said first attaching plate and said second attaching plate in said front and rear direction depending on said tension of said flexible display sheet (Figs 7, 8); said tension adjusting mechanism comprising a slider abutting against at least one of a third hinge pin and a fourth hinge pin (see Fig 2), and compression coil springs (326) provided between at least one of said first attaching plate and said second attaching plate on one hand, and the slider on the other (Figs 7, 8).
Regarding claim 6, as best understood based on the 35 U.S.C. 112(b) issue identified above, Hsu discloses an electronic device using a multiaxial hinge according to claim 1 (see Figs 1-8).

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 2 recites: The multiaxial hinge device according to claim 1, further comprising a tension adjusting mechanism for adjusting a tension of said flexible display sheet by moving at least one of said first attaching plate and said second attaching plate in said front and rear direction depending on said tension of said flexible display sheet, said tension adjusting mechanism comprising a slider abutting against at least one of a third hinge pin and a fourth hinge pin, and a compression coil spring provided between at least one of said first attaching plate and said second attaching plate on one hand, and said slider on the other. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 4 recites: The multiaxial hinge device according to claim 3, wherein said synchronous rotation mechanism comprises a drawing mechanism drawing said front side plate and said rear side plate into a closed state and an opened state to stop their rotation, wherein said drawing mechanism comprises a fixing cam plate provided by rotatably linking a third hinge pin and a fourth hinge pin, a pair of rotary cam plates provided on said third axially supporting pin and said fourth axially supporting pin by locking their respective rotations, and compressing spring members for compressing an overlapping area of said fixing cam plate and said rotary cam plates. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                     November 17, 2022